Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 25, 2016

                                        No. 04-15-00536-CV

                                     Romeo LONGORIA, et al.,
                                            Appellant

                                                 v.

                             EXXON MOBIL CORPORATION, et al.,
                                        Appellee

                     From the 79th Judicial District Court, Brooks County, Texas
                                  Trial Court No. 13-12-16488-CV
                           Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

           The panel has considered appellants’ motion for rehearing. The motion is DENIED.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court